                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                                    Crim. No. 16-340 (PJS/BRT)

                       Plaintiff,

 v.
                                                                 ORDER
 Okwuchukwu Emmanuel Jidoefor (4),

                       Defendant.


Ana H. Voss, Esq., Chelsea A. Walcker, Esq., Craig R. Baune, Esq., David J.
MacLaughlin, Esq., David Michael Maria, Esq., and John E. Kokkinen, Esq., Assistant
United States Attorneys, counsel for Plaintiff.

Kenneth U. Udoibok, Esq., Kenneth Ubong Udoibok, P.A., counsel for Defendant.


       This matter is before the Court on Defendant Okwuchukwu Emmanuel Jidoefor’s

pretrial motions. Based on the file and documents contained therein, the Court makes the

following Order:

       1.     Government’s Motion for Discovery. The Government seeks disclosure

of documents and tangible objects, reports of examinations and tests, and a written

summary of expert testimony pursuant to Fed. R. Crim. P. 16(b). The Government also

seeks disclosure of any alibi by the Defendant pursuant to Fed. R. Crim. P. 12.1, and all

witness statements pursuant to Fed. R. Crim. P. 26.2. The Government requests that the

Court order that expert disclosures, if any, be made by both parties 30 days prior to trial,

and any rebuttal expert disclosures be made no later than 10 days before trial. In addition,

the Government seeks notice (by the pretrial-motions-hearing date) pursuant to Fed. R.
Crim. P. 12.2, if Defendant plans to rely upon the defense of insanity or introduce expert

testimony relating to a mental disease or defect or any other mental condition of the

Defendant bearing on the issue of guilt. The Government also seeks notice (by the

pretrial-motions-hearing date) pursuant to Fed. R. Crim. P. 12.3 if Defendant intends to

rely upon the defense of actual or believed exercise of public authority on behalf of a law

enforcement agency or federal intelligence agency at the time of the offense. Defendant

has filed no objection to the motion. Therefore, Defendant is hereby ordered to comply

with his discovery and disclosure obligations under the aforementioned rules. The

Government’s Motion for Discovery (Doc. No. 496) is GRANTED. The parties shall

disclose expert witness information at least thirty days prior to trial; any rebuttal experts

must be noticed, and any rebuttal expert disclosures be produced, no later than 10 days

before trial.

       2.       Defendant’s Motion for Compliance with Federal Rule of Criminal

Procedure 16. Defendant seeks an order pursuant to Rule 16 requiring the Government

to disclose or continue to disclose all written, recorded, or oral statements made by

Defendant, the substance of any oral statements made by Defendant, and Defendant’s

prior record. In addition, Defendant asks for discovery of certain objects, including

photographs, which are material to the preparation of his defense or are intended for use

by the Government in its case-in-chief, and the results of any physical or mental

examinations, and of scientific tests or experiments. Defendant also requests a written

summary of all testimony the Government intends to introduce pursuant to Federal Rules

of Evidence 702, 703, or 705, a description of the witnesses’ opinions, and a description


                                              2
of the witnesses’ qualifications. The Government agrees to provide all Rule 16

information, and represents that it shall make the required expert witness disclosures no

later than thirty days before trial. Defendant’s Motion for Discovery (Doc. No. 508) is

GRANTED to the extent that the motion conforms to the scope of Rule 16.

       3.     Defendant’s Motion for Disclosure of 404 Evidence. Defendant moves

for disclosure of any evidence the Government intends to offer at trial pursuant to Fed. R.

Evid. 404(b). Defendant requests that such information be disclosed thirty days before

trial. The Government agrees to provide notice of any Rule 404(b) evidence it intends to

use at trial no later than two weeks prior to trial, to the extent it has not already been

disclosed. Defendant’s Motion for Pretrial Disclosure of Rule 404 Evidence (Doc.

No. 509) is GRANTED IN PART to the extent that the Government must disclose any

evidence subject to Fed. R. Evid. 404(b) at least fourteen days before trial.

       4.     Defendant’s Motion to Compel Disclosure of Evidence Favorable to

Defendant. Defendant moves the Court for an order compelling the Government to

disclose evidence favorable to the defense, pursuant to Brady v. Maryland, 373 U.S. 83

(1963), Giglio v. United States, 405 U.S. 150 (1972), and their progeny. The Government

represents that it is aware of its obligations under Brady and Giglio, and agrees to provide

such information to the extent required by Brady, Giglio, and their progeny. The

Government objects to Defendant’s motion to the extent its requests are overbroad or

seeks material whose discovery is not authorized by Brady.

       Defendant’s Motion to Compel Disclosure of Evidence Favorable to Defendant

(Doc. No. 510) is GRANTED to the extent that the Government must continue to


                                               3
comply with its disclosure obligations under Brady, Giglio, and their progeny. Within 10

days of the date of this order the Government must disclose all Brady and Giglio

information in its possession or of which it has become aware as of the date of this order

and must promptly supplement its disclosure upon receipt of any additional such

information not previously disclosed. The Government shall also disclose witness

information, including impeachment evidence, prior to trial.

       5.     Defendant’s Motion for Government Agents to Retain Rough Notes.

Defendant moves for an order requiring any agent, including any confidential reliable

informant, to retain and preserve rough notes taken as a part of their investigation. The

Government does not object to the motion. Defendant’s Motion for Government Agents

to Retain Rough Notes (Doc. No. 511) is GRANTED to the extent that agents retained

such records and evidence while investigating Defendant. Disclosure of rough notes is

not required by this Order.

       6.     Motion for Early Disclosure of Jencks Act Material. Defendant moves

for an order requiring the Government’s early compliance with the Jencks Act,

specifically requesting disclosure at least ten days prior to the commencement of trial.

The Jencks Act generally provides that the Government may not be compelled to disclose

witness statements and reports prior to presentation of the witness’ testimony at trial.

Because the statute plainly provides that “no statement or report in the possession of the

United States which was made by a Government witness or prospective Government

witness (other than the defendant) shall be the subject of subpoena, discovery, or

inspection until said witness has testified on direct examination in the trial of the case,”


                                              4
Defendant’s Motion for Early Disclosure of Jencks Act Materials (Doc. No. 512) is

DENIED. However, nothing in this Order precludes the Government from making

Jencks Act material available to Defendant three days prior to trial as is customary in this

District.

       7.     Defendant’s Pro Se Discovery Motions. Defendant has filed three pro se

discovery motions in addition to those filed through counsel. (Doc. Nos. 518, 519, 520.)

The Court, however, “will not consider Defendant’s pro se discovery motions because he

is currently represented by counsel.” United States v. Randle, No. CR 19-50 ADM/TNL,

2020 WL 2112297, at *1 (D. Minn. May 4, 2020) (citing United States v. Agofsky, 20

F.3d 866, 872 (8th Cir. 1994) (“[t]here is no constitutional or statutory right to

simultaneously proceed pro se and with the benefit of counsel”)). Accordingly,

Defendant’s Pro Se Motion for Disclosure (Doc. No. 518), Pro Se Motion for Discovery

Review (Doc. No. 519), and Pro Se Motion to Disclose and Make Informants Available

for Interview (Doc. No. 520) are DENIED without prejudice.

       8.     The Motions at Doc. Nos. 102 and 105. Finally, the Court turns to two

discovery motions that have been pending on the docket since August 2017. The first of

these, a Motion for Discovery by the Government (Doc. No. 102), has now been

superseded by the Government’s Motion for Discovery (Doc. No. 496) discussed above.

Accordingly, the Government’s Motion for Discovery Pursuant to Federal Rules of

Criminal Procedure 16(b), 12.1, 12.2, 12.3, and 26.2 (Doc. No. 102) is DENIED as moot.

The second of the August 2017 filings is a discovery motion filed by Defendant. Because

this Court assumes that Defendant’s current pretrial motions encompass the discovery he


                                              5
seeks, Defendant’s Motion for Disclosure of Documents to Defense Counsel (Doc. No.

105) is DENIED without prejudice.



SO ORDERED.


Date: February 26, 2021
                                                    s/ Becky R. Thorson
                                                    BECKY R. THORSON
                                                    United States Magistrate Judge




                                         6
